J-S57019-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                        Appellee

                   v.

CHARLES RICE

                        Appellant                  No. 1287 EDA 2014


           Appeal from the Judgment of Sentence May 24, 2013
           In the Court of Common Pleas of Philadelphia County
           Criminal Division at No(s): CP-51-CR-0013974-2011
                         CP-51-CR-0013976-2011
                         CP-51-CR-0013978-2011
                         CP-51-CR-0013980-2011


BEFORE: MUNDY, J., OTT, J., and STABILE, J.

MEMORANDUM BY OTT, J.:                          FILED JANUARY 20, 2016

     Charles Rice appeals from the judgment of sentence imposed on May

24, 2013, in the Court of Common Pleas of Philadelphia County, which was

made final by the denial of post-sentence motions on October 2, 2013. On

February 8, 2013, a jury convicted Rice of four counts of attempted

homicide, three counts of aggravated assault, three counts of conspiracy to

commit homicide, four counts of conspiracy to commit aggravated assault,

one count of firearms not to be carried without a license, one count of

carrying firearms in public in Philadelphia, and one count of possession of a
J-S57019-15


firearm by a minor.1 The court sentenced Rice to an aggregate term of 30 to

60 years’ incarceration. On appeal, Rice raises numerous issues, challenging

the sufficiency of the evidence, the weight of the evidence, the trial court’s

jury instructions, and the discretionary aspects of the sentencing. 2 After a

thorough review of the submissions by the parties, the certified record, and

relevant law, we affirm.

       The trial court set forth the factual history as follows:

             On September 25, 2011, at approximately 9:30 p.m. on
       the 1600 block of 18th Street in South Philadelphia, Ms. Latice
       Johnson was attempting to gather her seven children to go home
       for the evening while she waited for her food delivery to arrive.
       At that time, Ms. Johnson was outside with: her sons Khalief
       Ladson, age seventeen (17), and Kyier Ladson, age seven (7);
       her daughters Latoya Lane, age twenty-three (23); Kira Ladson,
       age nine (9), and Kaya Ladson, age five (5); her niece, Denean
       Thomas, age six (6); and her nephews, Kyree Ladson, Lasar
       Johnson, and Tyrie Johnson, each of whom are about age
       thirteen (13). Ms. Lane and her youngest sister, Kaya, were
       standing across the street from the house, near Ms. Johnson’s
       nephews, who were playing basketball. Aside from Khalief, who
       on that day went fishing with his grandfather, Ms. Johnson’s
       family had spent the day visiting her children’s father at the
       hospital because he was battling brain cancer.

             That evening was a warm and clear night and, while she
       was waiting for her delivery to arrive, Ms. Johnson was sitting on
       the front steps of her mother’s house, facing Fernon Street. Ms.
       Johnson watched as the defendant, Charles Rice, and his
       accomplice, walked side-by-side to the curb about twenty feet
____________________________________________


1
  18 Pa.C.S. §§ 901(a), 2702(a), 903 (c), 903(c), 6106, 6108, and 6110.1,
respectively.
2
  We have reorganized Rice’s issues in our analysis based on the nature of
the claims.



                                           -2-
J-S57019-15


     away from her and started shooting at her and her family.
     [Rice] was wearing black Nike sweatpants and the hood on his
     sweater was up and tied.      When he started shooting, Ms.
     Johnson stared at [Rice]’s face, in shock, and noticed the
     defendant’s braided hair sticking out of the right side of the
     hood. Ms. Johnson testified that [Rice]’s whole face was visible
     and recognizable since [Rice] was standing near streetlights
     when he was shooting at her and her family. Though she did not
     see [Rice]’s gun, Ms. Johnson observed sparks coming from the
     defendant’s hands.

           Ms. Johnson testified that she recognized [Rice] because, a
     few years before the shooting, she had seen [Rice] numerous
     times since he was friends with her son Khalief.         On one
     occasion, Ms. Johnson picked up her son from [Rice]’s house as
     the two were doing a school project together. Ms. Johnson was
     also [Rice]’s “friend” on Facebook, meaning that she would see
     when [Rice] updated his status or post to his account. On the
     day of the shooting, however, [Rice] and Khalief were no longer
     friends. Rather, Khalief was a “person of interest” in a prior
     shooting of [Rice] on September 3, 2011, three weeks prior to
     the shooting by the defendant in the instant case.

           At some point while [Rice] and his accomplice continued to
     shoot at her and her family, Ms. Johnson flipped over, fell on the
     ground, and covered two of her children, Kira and Kyier. Seven
     year old Kyier tried to open the door to his grandmother’s house,
     but was prevented from doing so because bullets were,
     according to Ms. Johnson, “flying off the walls.” Meanwhile, Ms.
     Lane, who was standing across the street, looked up from her
     phone when she heard the shots and saw that [Rice]’s
     accomplice was standing at the corner of Fernon Street. Upon
     hearing approximately five shots, Ms. Lane began to run across
     the street toward her grandmother’s house and saw [Rice]’s
     accomplice point a gun towards her and her family.12
       12
           Ms. Lane identified the co-defendant in this case, Tyler
       Linder, as the other shooter on Fernon Street. The jury
       found that Mr. Linder was not guilty of all the charges
       levied against him pertaining to this shooting.

          Eventually, once the shooting stopped, Ms. Johnson looked
     up and saw [Rice] flee up Fernon Street. After the shooting, Ms.
     Johnson and her family ran into Ms. Johnson’s mother’s house.

                                   -3-
J-S57019-15


     As Ms. Johnson entered the house, the children were screaming
     “Denean is gonna die,” and Ms. Johnson saw a pile of blood right
     by Denean. Ms. Johnson then held Denean in her arms until
     Officer Charles Forrest of the Philadelphia Police Department
     arrived. Though an ambulance had been called, Officer Forrest
     believed the ambulance was taking too long to arrive. As a
     result, Officer Forrest drove Denean, Ms. Johnson, Ms.
     Thompson (Denean’s mother), and Denean’s aunt to the
     emergency room at the Children’s Hospital of Pennsylvania
     [(“CHOP”)].13 Ms. Johnson was later treated that evening at the
     Hospital of the University of Pennsylvania (“HUP”).

           Ms. Lane and her brother Khalief were driven to Methodist
     [H]ospital by their grandfather. Ms. Lane was later transferred
     to HUP. As a result of this shooting, four separate victims
     incurred numerous gunshot wounds: (1) six year old Denean
     Thomas;14 (2) Ms. Latrice Johnson;15 (3) Ms. Latoya Lane;16 and
     Mr. Khalief Ladson.17

            Denean Thomas suffered two gunshot wounds to her leg.
     One gunshot was a grazed wound to Denean’s left leg and the
     bullet from the second gunshot entered Denean’s leg. The bullet
     which entered Denean’s leg also had to be surgically removed.18
     Ms. Johnson suffered wounds to both of her legs, including
     superficial gunshot wounds to her right knee, right thigh, left
     knee, left upper calf, and left lower calf.
       13
          Denean’s mother and aunt were not at the scene during
       the shooting.
       14
          Denean is the victim pertaining to all charges in CP-51-
       CR-0013974-2011.
       15
          Ms. Johnson is the victim pertaining to all charges in
       CP-51-CR-0013976-2011.
       16
          Ms. Lane is the victim pertaining to all charges in CP-
       51-CR-0013978-2011.
       17
          Mr. Ladson is the victim pertaining to all charges in CP-
       51-CR-0013980-2011.
       18
          Denean was unavailable to testify at trial because, [o]n
       February 3, 2012, nearly a year before the trial, Denean

                                  -4-
J-S57019-15


        passed away as a result of her pre-existing brain cancer:
        intrinsic pontine glioma.

            Ms. Lane suffered a single gunshot to her left leg. As a
     result of that gunshot, Ms. Lane was hospitalized for a week,
     suffered two broken bones in her left leg, a fracture to her third
     and fourth metatarsals in her foot, and underwent surgery to her
     leg. To recover from the shooting, Ms. Lane’s leg was placed in
     a cast, and she was required to use crutches and a walker. Ms.
     Lane testified that, as of the date of the trial, whenever she
     showers, she feels pain in her foot from the exit wound and feels
     as if the wound will reopen in the shower. Her foot also hurts
     whenever it rains. Finally, Khalief Ladson suffered a single
     gunshot wound to the large toe on his left foot, which fractured
     that toe.
                                     …

           At about 9:37 p.m. on the night of the shooting, Officer
     For[r]est, a uniformed officer driving a marked police vehicle,
     responded to the scene. Other officers were already present at
     the scene when Officer For[r]est arrived. A few minutes after he
     arrived, Officer Forrest drove Denean, Ms. Johnson, Ms.
     Thompson (Denean’s mother), and Denean’s aunt to the
     emergency room [at CHOP]. Once he arrived at the hospital,
     Officer Charles gathered family information for Denean and then
     interviewed Ms. Johnson at HUP. Ms. Johnson indicated that the
     shooters were “[o]ne black male wearing a gray hoodie and …
     [one] with a black hoodie and they both had black sweatpants.”
     Ms. Johnson then gave Officer Charles a physical description of
     the two (2) shooters, but did not identify by name either of the
     shooters involved.

            Meanwhile, at about 9:35 p.m., Officer Lynne Zirilli of the
     Philadelphia Police Department traveled to Methodist Hospital in
     response to a radio call concerning the shooting. Officer Zirilli
     interviewed Khalief Ladson for about three minutes and Latoya
     Lane for approximately five to six minutes, each in separate
     rooms at the hospital. Mr. Ladson told Officer Zirilli that he was
     sitting on the steps with other family members when unknown
     males started shooting at his family from the other side of the
     street. Mr. Ladson further described the perpetrators as two (2)
     to three (3) black males, in dark hoodies.




                                   -5-
J-S57019-15


           Ms. Lane told Officer Zirilli that she was standing outside
     her grandmother’s house when she heard gunshots and that she
     believed the shooting was by two (2) to three (3) black males.
     Officer Zirilli further noted that it was difficult to get information
     from Ms. Lane because she was in a lot of pain. According to
     Officer Zirilli, Ms. Lane seemed more worried about her foot and
     her pain than talking to the officer.

           Just before midnight that evening, Detective Robert
     Spadaccini of the Philadelphia Police Department responded to
     the crime scene. Detective Spadaccini recovered twelve (12)
     .380 caliber fired cartridge casings (“FCCs”), most of which were
     recovered from near the corner of 18th and Fernon Street. The
     detective also noticed blood and a shoe on the front porch of Ms.
     Johnson’s mother’s house. At a later date, Officer Jesus Cruz of
     the Firearms Identification Unit of the Philadelphia Police
     Department concluded, to a reasonable degree of scientific
     certainty, that five of the recovered FCC’s were fired from the
     same firearm, most likely from a semi-automatic pistol. Officer
     Cruz also concluded that all of the recovered FCC’s were from
     previously fired bullets.

           The day after the shooting, September 26, 2011, Sergeant
     Detective John Craig of the Philadelphia Police Department
     interviewed Ms. Lane and Ms. Johnson at HUP. During his
     interview of Ms. Johnson, Sergeant Craig presented a photo
     array of eight individuals, one of which included the defendant’s
     picture. Without hesitation, Ms. Johnson identified [Rice] as one
     of the shooters. Ms. Johnson also signed her name next to the
     picture of [Rice].

           Sergeant Craig also obtained a bullet fragment from a
     security officer at the hospital.       The bullet fragment was
     recovered from Denean’s leg after it was surgically removed
     from that leg.    Thereafter, Sergeant Craig applied for and
     received a warrant for [Rice]’s arrest.

           On September 27, 2011, pursuant to the arrest warrant,
     [Rice] turned himself in at the First District police station at 2301
     South 24th Street. [Rice] was accompanied by his mother, Ms.
     Crystal Cooper, and a third, unidentified woman.19              [Rice]
     indicated to the arresting officer that he had staples in his
     abdomen and that he was taking Oxycodone for his pain. At the
     time of his arrest, [Rice] was not using crutches or a walker, and

                                     -6-
J-S57019-15


     his hair was braided in the style of cornrows. Ms. Duncan,
     [Rice]’s godmother, also testified that on the day of the
     shooting, [Rice]’s hair was braided.
        19
            During the trial, the defense maintained that this third
        female was [Rice]’s godmother, Ms. Deania Duncan, who
        was allegedly with [Rice] to serve as his alibi. None of the
        testifying officers, however, remembered that Ms. Duncan
        was with [Rice] prior to his arrest. (See N.T. 02/01/13 at
        25, 28 (testimony of Sergeant Francis Kelly, the arresting
        officer, who could not recall whether anyone accompanied
        [Rice] and his mother; N.T. 02/04/13 at 127, 132
        (testimony of Detective Spadaccini, who indicated that
        when he met [Rice] and his mother outside of the police
        station prior to his arrest, that there was “another female
        – I don’t know her name,” but that he did not see Ms.
        Duncan that day).

            At trial, the Commonwealth entered into evidence a
     “certificate of non-licensure for the defendant Charles Rice,”
     which stated that, at the time of the shooting, [Rice] did not
     have a license to carry a firearm in the city and county of
     Philadelphia.

                                      …

            On September 3, 2013, a little over three weeks prior to
     this shooting in this case, [Rice] was shot twice, once in his thigh
     and once in his abdomen. [Rice] was treated at Jefferson
     Hospital from September 3, 2013 to September 11, 2013. As a
     result of that shooting, [Rice] underwent surgery of his
     abdomen, from which the hospital recovered a bullet. The bullet
     wound did not cause any damage to [Rice]’s small or large
     intestine. Thereafter, [Rice]’s abdomen was sewed and stapled
     together, and [Rice] was prescribed Percocet, which contains
     Oxycodone, for his pain.

           According to his hospital discharge papers, one week after
     his surgery, [Rice] had “complete independence” in transfer
     mobility (getting up and down from the bed), and locomotion
     (walking). The discharge papers also indicated that [Rice] could
     return to school by September 25th (the day of the shooting),
     and did not order [Rice] to undergo bed rest.            [Rice]’s
     pediatrician, Dr. Theodore Tapper, examined [Rice] on

                                    -7-
J-S57019-15


     September 20, 2011 and testified that, in his opinion[,] it was
     “extremely unlikely” that the defendant could run down the
     street on September 25th because of the amount of pain [Rice]
     was in at that doctor’s appointment.          Dr. Tapper readily
     admitted, however, that he did not know how much pain
     medication – or, more specifically, how many Percocets – that
     [Rice] had taken to alleviate his pain on September 25th.

            On the day [Rice] was shot, [Rice]’s mother, Crystal
     Cooper, spoke with Detective Spadaccini over the phone and told
     the detective that the defendant was unavailable to talk. Ms.
     Cooper and Detective Spadaccini were colleagues at the
     Philadelphia District Attorney’s Office when her son was shot. At
     the time of her son’s shooting, Ms. Cooper had worked at the
     District Attorney’s Office for sixteen (16) years and had sat in
     the cubicle across from Detective Spadaccini for two (2) years.
     Detective Spadaccini asked Ms. Cooper to contact him when she
     believed that [Rice] was able to talk about his own shooting. On
     September 16, 2011, Ms. Cooper called [D]etective Spadaccini
     and informed him that her son would come into the First District
     station to talk. When Detective Spadaccini interviewed [Rice] on
     that day, [Rice] was uncooperative, refused to fill out a
     statement or look at photos, and said to the detective that “[the
     defendant didn’t know who shot him; and if he did, he wouldn’t
     tell [Detective Spadacci] anyway.”

           During his trial, [Rice] presented two witnesses who
     purported to be [Rice]’s alibi for the shooting in this case: Ms.
     Duncan, the defendant’s godmother, and Ms. Duncan’s sixteen
     (16) year old son, Quadifi Malone. Ms. Duncan testified that
     [Rice] stayed at her house at 5438 Locust Street in [W]est
     Philadelphia from September 11, 2013 to the date of [Rice]’s
     arrest, September 27, 2013, and that, on the date of the
     shooting, that she was with [Rice] from 7:00 a.m. to 7:00 p.m.
     Ms. Duncan further testified that [Rice] had left the house on
     September 16th (for the police interview), and September 20th
     (for a doctor’s appointment) but that he had not left her house
     during his stay except for those appointments.

           Ms. Duncan also stated that, on the day of the shooting for
     this case, seven people were home with [Rice] and that she was
     personally in the room with [Rice] and her son, Mr. Quadifi
     Malone, throughout that day. Ms. Duncan admitted, however,
     that on February 11, 2011, she had been convicted of two retail

                                   -8-
J-S57019-15


     thefts and also that she could not be [Rice]’s alibi because she
     was not home at the time of the shooting. Nevertheless, Ms.
     Duncan maintained that, on the date [Rice] was arrested, she
     accompanied [Rice] to the police station and told a detective that
     she knew where [Rice] was on the night of the shooting.
     According to Ms. Duncan, the detective replied in response that
     the police “did not need” her and that she should “just leave.”

           Mr. Malone testified that, at the time of the shooting, he
     had known [Rice] for four (4) to five (5) years and that [Rice]
     was like a brother to him. Additionally, Mr. Malone testified that,
     aside from his thirty minute nap at 3:00 p.m., he was with
     [Rice] watching movies in the defendant’s room on September
     25, 2011. In contrast to his mother, Mr. Malone testified that
     the only people who were home and with [Rice] were [Rice],
     him, and his grandfather. Likewise, Mr. Malone testified that
     aside from his mother, [Rice]’s mother, and [Rice]’s defense
     attorney, he had never told anyone that he was with the
     defendant on the night of the shooting, and that he was never
     asked by the police or the district attorney’s office to give a
     statement.

           On rebuttal, Officer Donna Simmons of the Philadelphia
     Police Department testified that she came into contact with
     [Rice] on September 19, 2011 on the 2400 block of Sheridan
     Street in [S]outh Philadelphia. At the time, [Rice] was standing
     in front of a vacant property with one other male and one black
     female. [Rice] further told Officer Simmons that his home
     address was 1613 [S]outh Orkney Street in Philadelphia, rather
     than the [W]est Philadelphia address of his godmother.
     Detective Spadaccini then testified that neither Ms. Duncan nor
     his former colleague, Ms. Cooper ([Rice]’s mother) ever
     indicated to him that [Rice] had an alibi for the night of the
     shooting. Detective Spadaccini also testified that, though the
     case was not assigned to him, he had interviewed codefendant
     Linder’s alibi in the case, and that he would have given any alibi
     information about [Rice] to the assigned detective.

           Additionally, Angelique Linder, the mother of the
     codefendant in this case, testified that she drove by [Rice] at
     approximately 1:00 p.m. in south Philadelphia on September 24,
     2011 (the day before the shooting). Ms. Linder stated that she
     saw [Rice] twice that day near Snyder Avenue around 6th Street
     in south Philadelphia. When Ms. Linder first saw [Rice], [Rice]

                                    -9-
J-S57019-15


      was walking with a number of other boys, as if they were going
      to the store. Later, Ms. Linder also saw [Rice] sitting on the
      steps across the street from the park.

             Finally, Assistant District Attorney Richard Boyd, the initial
      assigned assistant district attorney to the case, testified that he
      had personally interviewed the alibi witnesses for the
      codefendant, but that neither he nor any of his detectives were
      able to interview Ms. Duncan or Mr. Malone before the trial. In
      addition, Mr. Boyd testified that he was first given the list of
      [Rice]’s alibi witnesses on April 26, 2012 (approximately seven
      months after [Rice] was arrested), and that he requested
      detectives to interview those witnesses on two separate
      occasions. According to Mr. Boyd, on both of those occasions
      the detectives were unsuccessful. Finally, Mr. Boyd testified that
      [Rice]’s mother, Ms. Cooper, worked with him in the Major Trials
      Unit of the District Attorney’s Office and that Ms. Cooper never
      once reached out to him to give him any information about an
      alibi.

Trial Court Opinion, 12/23/2014, at 3-13 (record citations and some

footnotes omitted).

      The matter proceeded to a jury trial, which took place between

January 30, 2013 and February 8, 2013.           As indicated above, the jury

convicted Rice of four counts of attempted homicide, three counts of

aggravated assault, three counts of conspiracy to commit homicide, four

counts of conspiracy to commit aggravated assault, one count of firearms

not to be carried without a license, one count of carrying firearms in public in

Philadelphia, and one count of possession of a firearm by a minor. On May

24, 2013, the court sentenced Rice to the following:

      For CP-51-CR-0013974-2011, th[e] Court sentenced [Rice] to
      concurrent terms of seven (7) to fourteen (14) years for
      Attempted Homicide, and seven (7) to fourteen (14) years for
      Conspiracy to Commit Homicide. Th[e] Court also sentenced

                                     - 10 -
J-S57019-15


       [Rice] to a consecutive term of two (2) to four (4) years
       incarceration for Firearms Not to Be Carried Without a License.
       For CP-51-CR-0013976-2011, CP-51-CR-0013978-2011, and CP-
       51-CR-0013980-2011, th[e] Court sentenced [Rice] to seven (7)
       to fourteen (14) years for each count of Attempted Homicide.
       Th[e] Court ordered each of these sentences to run
       consecutively with the above sentencing. [Rice]’s Aggravated
       Assault convictions merged with the above sentencing for
       Attempted Murder. Th[e] Court imposed no further penalty on
       the remaining charges.

Id. at 2 n. 8.

       Rice filed a post-sentence motion on June 3, 2013, which was denied

by operation of law on October 2, 2013. This timely appeal followed.3

       In Rice’s first issue, he contends there was insufficient evidence to

convict him of all counts

       where the verdicts were based on an identification made by a
       witness who had a limited opportunity to observe the
       perpetrator; where the charges of Attempted Murder were based
       on injuries to the lower extremities; where police found no
       evidence of strike marks or damage to the front of property as
       described by Latrice Johnson; and where Khalief Ladson refused
       to appear in court[.]

Rice’s Brief at 14.     Rice mainly argues, “[T]he evidence presented at trial

was insufficient to sustain a conviction for all charges because Latrice
____________________________________________


3
    On October 29, 2013, the trial court ordered Rice to file a concise
statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).
On November 18, 2013, Rice filed a concise statement, and a request for
extension of time, as the relevant notes of testimony had not been made
available. One year later, once the notes of testimony were completed, the
court issues an amended Rule 1925(b) order, directing Rice to file a
supplemental concise statement within 14 days. Rice complied with the
court’s request on December 2, 2014. The trial court issued an opinion
pursuant to Pa.R.A.P. 1925(a) on December 23, 2014.



                                          - 11 -
J-S57019-15


Johnson’s identification was fabricated and not based on what she observed

the night of the incident.”   Rice’s Brief at 15.   He states Johnson had not

seen him in four to five years to properly identify him.        Id. at 16-17.

Moreover, Rice alleges:

      The incident occurred quickly, [Johnson] did not look at the
      shooter the entire incident, the corner of Fernon and Locust
      [Streets] was poorly lit on the night of the incident, and the
      shooter’s head was covered by a hoodie tied under the chin, and
      the braids she demonstrated stuck out of the sides of the hoodie.
      Most importantly[,] she never mentioned that the shooter was
      “CJ” [Rice’s nickname] during the radio call to police, she did not
      identify him as the shooter to police [e]n route to the CHOP
      hospital, and did not identify the shooter as “CJ” when she was
      interviewed at HUP while receiving treatment.

Id. at 15-16 (record citations omitted). Rice further emphasizes:

      [Johnson’s] failure to provide this identification evidence when
      asked by police on multiple occasions strongly suggests that she
      did not identify “CJ” because she did not see the shooter and did
      not know the shooter. [Johnson] testified that the shooter had
      braids that hung out of the side of the hoodie and [Exhibit] C29
      clearly shows that [Rice]’s hair was braided flat to his head and
      ran to the back of his head.

Id. (record citations omitted).

      Rice also contends:

             While the act of firing multiple rounds at multiple people
      may be construed as attempted murder, such a conclusion was
      improper where the gunfire in this instance was aimed at the
      feet, legs and ground areas of the victims. [Johnson] testified
      that the shots hit the walls above the porch and below the
      window but the officers found no evidence of gunfire in those
      areas. Neither projectiles nor fragments were found in the walls,
      on the porch o[r] on the ground around the porch. The shooters
      did not strike either victim in a vital section of their bodies.




                                     - 12 -
J-S57019-15


Id. at 19 (record citations omitted). Based on this evidence, Rice argues the

Commonwealth did not demonstrate the shooters acted with malice or that

they possessed the specific intent to kill. Id. at 19-20. Rice also points out

that he presented alibi testimony to show that as a result of a recent

gunshot injury, he could not have run from the scene of the incident as

Johnson described the perpetrators doing. Id. at 20.

      Our review of such claims is well-settled:

      The standard we apply in reviewing the sufficiency of the
      evidence is whether viewing all the evidence admitted at trial in
      the light most favorable to the verdict winner, there is sufficient
      evidence to enable the fact-finder to find every element of the
      crime beyond a reasonable doubt. In applying the above test,
      we may not weigh the evidence and substitute our judgment for
      the fact-finder.     In addition, we note that the facts and
      circumstances established by the Commonwealth need not
      preclude every possibility of innocence. Any doubts regarding a
      defendant’s guilt may be resolved by the fact-finder unless the
      evidence is so weak and inconclusive that as a matter of law no
      probability of fact may be drawn from the combined
      circumstances. The Commonwealth may sustain its burden of
      proving every element of the crime beyond a reasonable doubt
      by means of wholly circumstantial evidence.          Moreover, in
      applying the above test, the entire record must be evaluated and
      all evidence actually received must be considered. Finally, the
      finder of fact while passing upon the credibility of witnesses and
      the weight of the evidence produced, is free to believe all, part
      or none of the evidence.

Commonwealth v. Melvin, 103 A.3d 1, 39-40 (Pa. Super. 2014) (citation

omitted).

      Here, the trial court initially found this issue was waived due to lack of

compliance with Pennsylvania Rule of Appellate Procedure 1925. See Trial

Court Opinion, 12/23/2014, at 14-15. See Commonwealth v. Garang, 9

                                    - 13 -
J-S57019-15


A.3d 237, 244 (Pa. Super. 2010) (“[T]his Court reiterated that when

challenging the sufficiency of the evidence on appeal, the [a]ppellant’s

[Rule] 1925 statement must ‘specify the element or elements upon which

the evidence was insufficient’ in order to preserve the issue for appeal. Such

specificity is of particular importance in cases where, as here, the [a]ppellant

was convicted of multiple crimes each of which contains numerous elements

that the Commonwealth must prove beyond a reasonable doubt.”) (internal

citations omitted).

      Specifically, the court opined Rice failed to specify the elements of his

multiple convictions, which he considered were insufficiently established by

the evidence.    Indeed, Rice’s concise statement with regard to this issue

merely states:   “Whether the evidence presented at trial was sufficient to

convict [Rice] of [] all charges where the verdicts were based on an

identification made by a witness who had a limited opportunity to observe

the perpetrator?” Statement of Errors Complained of on Appeal Pursuant to

Pa.R.A.P. 1925(b), 11/18/2013, at 1. We agree with the trial court’s finding.

Accordingly, with regard to Rice’s argument that the Commonwealth did not

establish the shooters acted with malice or a specific intent to kill because

the victims were not shot in a vital part of the body, we conclude this

contention is waived.

      Likewise, we note, “[I]n evaluating the sufficiency of the evidence, we

do not review a diminished record.      Rather, the law is clear that we are


                                     - 14 -
J-S57019-15


required to consider all evidence that was actually received, without

consideration as to the admissibility of that evidence or whether the trial

court’s evidentiary rulings are correct.” Commonwealth v. Gray, 867 A.2d

560, 567 (Pa. Super. 2005), appeal denied, 879 A.2d 781 (Pa. 2005). The

Commonwealth’s evidence, if believed, was sufficient to demonstrate all of

the crimes, particularly that Rice shot at the victims and the circumstances

surrounding the incident demonstrated malice and specific intent.4

       Moreover, even if the issue was not waived, to the extent that Rice

attacks Johnson’s identification as insufficient, we find that Rice’s argument

goes to the weight of the evidence, not sufficiency, as “any indefiniteness

and uncertainty in the identification testimony goes to its weight.”

Commonwealth v. Valentine, 101 A.3d 801, 806 (Pa. Super. 2014)

(citation omitted). Furthermore, the jury, sitting as the fact finder, was free

to believe all, part or none of Johnson’s testimony. Melvin, 103 A.3d at 40.

       As the trial court properly noted:

       Ms. Johnson, one of [Rice]’s victims and an eyewitness to the
       shooting, unequivocally identified [Rice] at trial as one of the
       shooters in this case. Despite extensive cross-examination, Ms.
       Johnson never wavered. Ms. Johnson testified that she watched
       [Rice] walk up, close to her (twenty feet away), that [Rice]’s
       face was fully visible because he was standing near streetlights,
       that she stared at [Rice]’s fully visible face when he started
       shooting, and that she noticed that [Rice] had braided hair.
____________________________________________


4
  One could infer that it was pure luck that Rice and his cohort did not hit a
conventional vital part of the victims’ bodies as they were standing only 20
feet away and firing multiple rounds directly at the victims.



                                          - 15 -
J-S57019-15


       Additionally, according to Ms. Johnson and Sergeant Craig, the
       day after the shooting, Ms. Johnson, without hesitation,
       unequivocally identified [Rice] as the shooter in a photo array of
       eight individuals.

             Ms. Johnson’s identification was further corroborated by
       the fact that numerous witnesses testified that [Rice] had
       braided hair at, or near, the time of the shooting, and that all of
       the other interviewed victims in the shooting indicated that the
       shooters were dark males.

              While [Rice] did call two alibi witnesses and a doctor in his
       defense, and challenged the fact that Ms. Johnson did not
       identify [Rice] on the day of the shooting, any contention that
       the jury should have believed [Rice]’s alibi defense over that of
       the Commonwealth’s witnesses is improper in a sufficiency of the
       evidence claim. Commonwealth v. Gibbs, 981 A.2d 274, 282
       (Pa. Super. 2009) (“An argument that the finder of fact should
       have credited one witness’ testimony over that of another
       witness goes to the weight of the evidence, not the sufficiency of
       the evidence.”). Therefore, the Commonwealth presented more
       than sufficient evidence that [Rice] was one of the shooters in
       this case.

Trial Court Opinion, 12/23/2014, at 15-16 (record citations omitted).

Accordingly, we conclude that Rice’s first argument fails.

       In Rice’s second argument, he contends the verdict was against the

weight of the evidence.5 Rice’s Brief at 21-22. Specifically, he recites most

of his sufficiency argument again, stating:

             [Johnson] could not and did not see the shooter sufficiently
       to identify him. Her description of braids hanging out of the
       hoodies of the shooter makes it impossible for [Rice] to be the
       shooter. [Rice]’s hair style was depicted in his arrest photo.
       [Rice]’s hair was braided to the back of his head and would not
____________________________________________


5
   Rice properly preserved his challenge to the weight of the evidence by
raising it in a post-sentence motion. See Pa.R.Crim.P. 607(A).



                                          - 16 -
J-S57019-15


      hang outside a hoodie covering his head and ears, whether tied
      or untied.

             The facts presented by the Commonwealth were
      insufficient to demonstrate that [Rice] was guilty of the charges.
      Further, the evidence by the Detectives was that they found no
      evidence that shots were fired into [or onto] the porch, house, or
      ground surrounding the house. Absen[t] physical evidence when
      reviewed with the nature of injuries, the shooters were not
      attempting to kill the victims. Where the evidence failed to
      establish each and every element beyond a reasonable doubt
      that [Rice] committed the offenses, the jury verdicts must not
      stand.

Id. at 22.

      Appellate review of a weight of the evidence claim is well-established:

      A weight of the evidence claim concedes that the evidence is
      sufficient to sustain the verdict, but seeks a new trial on the
      ground that the evidence was so one-sided or so weighted in
      favor of acquittal that a guilty verdict shocks one’s sense of
      justice. Commonwealth v. Widmer, 560 Pa. 308, 318–20,
      744 A.2d 745, 751–52 (2000); Commonwealth v. Champney,
      574 Pa. 435, 443–44, 832 A.2d 403, 408–09 (2003). On review,
      an appellate court does not substitute its judgment for the finder
      of fact and consider the underlying question of whether the
      verdict is against the weight of the evidence, but, rather,
      determines only whether the trial court abused its discretion in
      making its determination. Widmer, 560 Pa. at 321–22, 744
      A.2d at 753; Champney, 574 Pa. at 444, 832 A.2d at 408.

Commonwealth v. Lyons, 79 A.3d 1053, 1067 (Pa. 2013), cert. denied,

134 S.Ct. 1792 (U.S. 2014).

      Here, the trial court found the following:

             [Rice]’s weight of the evidence claim is groundless.

                                       …

            In the instant case, the jury clearly found Ms. Johnson’s
      testimony that [Rice] was the shooter was more credible than

                                     - 17 -
J-S57019-15


     [Rice]’s purported alibi witnesses. This is not surprising. As
     discussed above, Ms. Johnson never wavered in identifying
     [Rice], whom she recognized because her son was friends with
     [Rice]. She had a clear, lit view of [Rice] as he and his
     accomplice walked towards her, and she stared at his face in
     disbelief as [Rice] began shooting at her and her family. In
     doing so, she noticed that he had braided hair, a fact which was
     corroborated by the fact that [Rice] had braided hair on the date
     of his arrest (2 days after the shooting), and by [Rice]’s own
     godmother, who stated that [Rice]’s hair was braided on the day
     of the shooting.

           Ms. Johnson’s testimony was only controverted by [Rice]’s
     two alibi witnesses and a doctor:       [Rice]’s godmother, Ms.
     Duncan, her son, Mr. Malone, and Dr. Theodore Tapper ([Rice]’s
     pediatrician[]). However, the testimony of all three of these
     witnesses was riddled with inconsistencies and faulty
     conclusions. Dr. Tapper, who met with [Rice] as a result of
     [Rice]’s prior gunshot wound, testified as an expert that it was
     “highly unlikely” that [Rice] would be able to run on the day of
     the shooting because [Rice] was in pain.           In making this
     analysis, however, Dr. Tapper had no insight into whether [Rice]
     had taken his pain medication – Percocet – to alleviate any
     discomfort he may have had in fleeing from the scene. Likewise,
     Dr. Tapper’s assessment was contrary to the hospital records for
     [Rice] (dated nine days earlier than [Rice]’s visit to the Doctor).
     Those records indicated that [Rice], just one week after he was
     shot, had “complete independence” in locomotion (walking) and
     transfer mobility (getting up and down), and that [Rice] could
     return to school with his classmates by the day of the shooting,
     September 25, 2011.

           Similarly, Ms. Duncan readily testified that [Rice] stayed in
     her home in Philadelphia and that, aside from [Rice]’s police
     interview on September 16th and doctor’s visit on September
     20th, he had not and could not physically (due to his injuries)
     have left her home from September 11, 2011 to September 27,
     2011. Likewise, Ms. Duncan testified that, on the date of the
     shooting, she was with [Rice] from 7:00 a.m. to 7:00 p.m. and
     that she, her four children, and her mother and father were all
     home throughout that day. In contrast, Mr. Malone testified that
     he and [Rice] spent … nearly the entire day leading up to the
     shooting watching a movie, and that the only people who were


                                   - 18 -
J-S57019-15


      home that day were Mr. Malone, [Rice], and Ms. Duncan’s
      father.

             Furthermore, Mr. Malone testified that, the day before the
      shooting, on September 24th, he and [Rice] had also spent the
      entire day together watching movies. Such testimony of both
      witnesses was easily rebutted by two Commonwealth witnesses,
      Ms. Linder (the codefendant’s mother) and Officer Simmons,
      both of whom testified that they personally saw the defendant
      either standing or walking around South Philadelphia on
      September 19th and September 24th.                  Given these
      inconsistencies (among others), and the fact that there was no
      record that either Ms. Duncan, [Rice]’s godmother, or Mr.
      Malone, the defendant[’]s “brother,” had ever told anyone other
      than defense counsel or [Rice]’s mother that they were [Rice]’s
      alibi, the verdict could hardly be said to shock one’s sense of
      justice and was fully consistent with the totality and weight of
      the evidence presented at trial.

Trial Court Opinion, 12/23/2014, at 17-19 (record citations omitted).

      We agree with the court’s well-reasoned analysis. Rice fails to explain

in what manner the trial court abused its discretion in denying his weight

claim. Rather, his argument consists largely of attacks on the credibility of

Johnson and the nature of the injuries.      As such, he asks this Court to

reweigh the evidence; however, we decline to do so. As our Supreme Court

has made clear, we may not reweigh the evidence and substitute our

judgment for the trial court’s decision.     See Lyons, supra.      Therefore,

Rice’s weight claim fails.

      In Rice’s third issue, he argues the trial court gave in an improper jury

instruction to the jury. He points to the instructional jury statement: “You

should not regard as true any evidence which you find to be incredible, even

if it is uncontradicted.” N.T., 2/5/2013, at 39. Rice complains:

                                    - 19 -
J-S57019-15


      This instruction told the jury that it was improper for them to
      determine that evidence they may perceive as true to be true if
      the evidence was not credible or believable. Essentially the
      jurors were told that they could not decide a fact was true, even
      if they believed it to be true, if the evidence was untrue and un-
      contradicted. Such a charge prohibited the jury from drawing its
      own determination from the fact presented during the trial.

                                          …

      The court’s instruction usurped the jury’s fact-finding role and
      prejudiced [Rice] where they are told that they cannot regard a
      fact it believed to be true as true.

Rice’s Brief at 28 (citations omitted).

      Our standard of review in assessing a trial court’s jury
      instructions is as follows:

         [W]hen evaluating the propriety of jury instructions, this
         Court will look to the instructions as a whole, and not
         simply isolated portions, to determine if the instructions
         were improper.        We further note that, it is an
         unquestionable maxim of law in this Commonwealth that a
         trial court has broad discretion in phrasing its instructions,
         and may choose its own wording so long as the law is
         clearly, adequately, and accurately presented to the jury
         for its consideration. Only where there is an abuse of
         discretion or an inaccurate statement of the law is there
         reversible error.

      Commonwealth v. Trippett, 2007 PA Super 260, 932 A.2d
      188, 200 (Pa. Super. 2007) (quoting Commonwealth v.
      Kerrigan, 2007 PA Super 63, 920 A.2d 190, 198 (Pa. Super.
      2007)).

Commonwealth v. Antidormi, 84 A.3d 736, 754 (Pa. Super. 2014).

      Here, the trial court found this issue was waived for failing to properly

preserve an objection. Specifically, the court stated:

      In the instant case, neither [Rice], nor his counsel, took
      exception (in the form of a general or specific objection) to any

                                     - 20 -
J-S57019-15


       of the language in the Court’s charge, including the alleged
       improper language above, before the jury deliberated. See (N.T.
       02/05/13 at 73 (“[THE COURT]: I saw now confer with counsel
       and ask for any suggestions they may have with respect to my
       charge. Does counsel have any suggestion? MS. WEAVER
       [attorney for [Rice]]: No, Your Honor.”) (emphasis added).
       Therefore, [Rice] has waived this issue on appeal.

Trial Court Opinion, 12/23/2014, at 33.6

       After reviewing the jury instructions, we agree with the court’s finding

that Rice has waived this issue.               See Pa.R.A.P. 302(b) (“[a] general

exception to the charge to the jury will not preserve an issue for appeal.

Specific exception shall be taken to the language or omission complained

of”); see also Pa.R.Crim.P. 647 (“[n]o portions of the charge nor omissions

therefrom may be assigned as error, unless specific objections are made

thereto before the jury retires to deliberate”); Commonwealth v. Dorm,

971 A.2d 1284, 1288 (Pa. Super. 2009) (“failure to lodge an objection to

jury instructions before the jury deliberates waives the objection”);
____________________________________________


6
   The court also noted the statement was not made in a vacuum and that
the court also stated during the charge:

       (1) “As judges of the facts you are the sole judges of credibility
       of the witnesses and their testimony. This means that you must
       judge the truthfulness and accuracy of each witnesses’ [sic]
       testimony. And you must decide whether you believe all, part or
       none of their testimony[” (N.T. 02/05/13 at 43)] (emphasis
       added); and (2) “As sole judges of the credibility and facts, you
       the jurors are responsible to give the testimony of every witness
       and all other evidence whatever credibility and weight that you
       think it deserves.” (Id. at 45-46) (emphasis added).

Trial Court Opinion, 12/23/2014, at 33 n.1 (italics in original).



                                          - 21 -
J-S57019-15


Commonwealth v. Edmondson, 718 A.2d 751, 753 (Pa. 1998) (“Requiring

a timely, specific objection to be lodged in the trial court ensures that the

trial judge has a chance to correct alleged trial errors and eliminates the

possibility that the appellate court will be required to expend time and

energy reviewing points on which no trial ruling has been made.”).7

Accordingly, we need not address this claim further.

       Lastly, Rice challenges the discretionary aspects of his sentence.

Specifically, he states his sentence is in excess of the sentencing guideline

recommendations,        and     the   court    failed   to   consider   the   following

circumstances when imposing the sentence:

       1) [Rice] had a prior record score of zero; 2) he obtained his
       high school diploma ahead of his anticipated date of graduation
       and received it 6-7 months prior [to] his scheduled date for
       graduation; 3) [Rice] had numerous people who appeared in
       court in support of him; 4) [Rice] had a higher potential for
       rehabilitation; 5) [Rice] was viewed as bright and intelligent with
       great potential; 6) his age reduced his risk to society due to his
       high probability of reform; that he was scheduled to take his SAT
       before his arrest; that he had already made arrangements to
       enter the Army upon graduation[;] and 7) [Rice] allegedly acted
       in response, albeit inappropriately, to allegedly being shot by the
       Complainant, Ladson.




____________________________________________


7
  We also note that even if this issue was not waived, Rice misinterprets and
conflates the charge in his argument. As explained above, the charge
actually instructs the jury that they do not have to believe something just
because it is uncontradicted. Therefore, his argument would be meritless.



                                          - 22 -
J-S57019-15


Rice’s Brief at 24. Rice also points out that he demonstrated remorse for the

victims and “has developed a totally different outlook on life.” Id. (record

citation omitted).

      Rice also asserts the court failed to consider certain statutory factors

under 42 Pa.C.S. § 9712. Id. at 26. He states the court did not show it

used a balance approach in determining an appropriate sentence, and the

victims did not appear at court and did not provide an impact statement.

Id.   Rice argues that as a result, the court “focused on the nature of the

offense and who the victims were.” Id. Additionally, Rice states the court

failed to consider that “the shooters aimed at the feet and legs of the victims

rather than vital [body] parts such as the chest, head or abdomen areas.”

Id. Rice concludes he “received a manifestly excessive aggregate sentence,

and such a sentence constituted an abuse of discretion.” Id.

      The standard of review for a claim challenging a discretionary aspect

of sentencing is well-established:

            Sentencing is a matter vested in the sound discretion of
      the judge, and will not be disturbed on appeal absent a manifest
      abuse of discretion. An abuse of discretion is not shown merely
      by an error in judgment. Rather, the appellant must establish,
      by reference to the record, that the sentencing court ignored or
      misapplied the law, exercised its judgment for reasons of
      partiality, prejudice, bias or ill will, or arrived at a manifestly
      unreasonable decision.

Commonwealth v. Sheller, 961 A.2d 187, 190 (Pa. Super. 2008) (citation

omitted), appeal denied, 980 A.2d 607 (Pa. 2009).




                                     - 23 -
J-S57019-15


       “A challenge to the discretionary aspects of a sentence must be

considered a petition for permission to appeal, as the right to pursue such a

claim is not absolute.” Commonwealth v. Hoch, 936 A.2d 515, 518 (Pa.

Super. 2007) (citations and quotation marks omitted). To reach the merits

of a discretionary issue, this Court must determine:

       (1) whether appellant has filed a timely notice of appeal; (2)
       whether the issue was properly preserved at sentencing or in a
       motion to reconsider and modify sentence; (3) whether
       appellant’s brief has a fatal defect; and (4) whether there is a
       substantial question that the sentence appealed from is not
       appropriate under the Sentencing Code.

Commonwealth v. Dunphy, 20 A.3d 1215, 1220 (Pa. Super. 2011)

(footnotes omitted).

       Here, Rice filed a notice of appeal, preserved the issue in a post-

sentence motion, and included the requisite statement pursuant to Pa.R.A.P.

2119(f) in his appellate brief.         Therefore, we may proceed to determine

whether Rice has presented a substantial question that the sentence

appealed     from     is   not    appropriate      under   the   Sentencing   Code.

Commonwealth v. Edwards, 71 A.3d 323, 330 (Pa. Super. 2013), appeal

denied, 81 A.3d 75 (Pa. 2013).8

____________________________________________


8
  With respect to whether an issue presents a substantial question, we are
guided by the following:

       The determination of what constitutes a substantial question
       must be evaluated on a case-by-case basis.              See
       Commonwealth v. Paul, 2007 PA Super 134, 925 A.2d 825
(Footnote Continued Next Page)


                                          - 24 -
J-S57019-15


      To the extent Rice puts forth the assertion that his sentence was

excessive because the trial court failed to properly consider mitigating

factors, such an allegation does not raise a substantial question.      See

Commonwealth v. Moury, 992 A.2d 162, 171 (Pa. Super. 2010).

      To the extent Rice argues his sentence was “manifestly excessive,”

such a claim does raise a substantial question. “[A] defendant may raise a

substantial question where he receives consecutive sentences within the

guideline ranges if the case involves circumstances where the application of

the guidelines would be clearly unreasonable, resulting in an excessive

sentence; however, a bald claim of excessiveness due to the consecutive

nature of a sentence will not raise a substantial question.” Commonwealth

v. Dodge, 77 A.3d 1263, 1270 (Pa. Super. 2013), appeal denied, 91 A.3d

161 (Pa. 2014) (emphasis in original); see also Commonwealth v. Kelly,

33 A.3d 638, 640 (Pa. Super. 2011) (“A claim that a sentence is manifestly



                       _______________________
(Footnote Continued)

      (Pa. Super. 2007). “A substantial question exits only when the
      appellant advances a colorable argument that the sentencing
      judge’s actions were either: (1) inconsistent with a specific
      provision of the Sentencing Code; or (2) contrary to the
      fundamental norms which underlie the sentencing process.”
      Commonwealth v. Griffin, 2013 PA Super 70, 65 A.3d 932,
      2013 WL 1313089, *2 (Pa. Super. filed 4/2/13) (quotation and
      quotation marks omitted).

Edwards, 71 A.3d at 330 (citation omitted).




                                           - 25 -
J-S57019-15


excessive such that it constitutes too severe a punishment raises a

substantial question.”).

      We note that when imposing a sentence, the sentencing court must

consider “the protection of the public, the gravity of the offense as it relates

to the impact on the life of the victim and on the community, and the

rehabilitative needs of the defendant.” 42 Pa.C.S. § 9721(b). Moreover,

      “[w]hen imposing a sentence, a court is required to consider the
      particular circumstances of the offense and the character of the
      defendant.” Commonwealth v. Griffin, 804 A.2d 1, 10 (Pa.
      Super. 2002), appeal denied, 582 Pa. 671, 868 A.2d 1198
      (2005), cert. denied, 545 U.S. 1148, 125 S.Ct. 2984, 162
      L.Ed.2d 902 (2005). “In particular, the court should refer to the
      defendant’s     prior  criminal   record,   his    age,   personal
      characteristics and his potential for rehabilitation.” Id. Where
      the sentencing court had the benefit of a presentence
      investigation report (“PSI”), we can assume the sentencing court
      “was aware of relevant information regarding the defendant’s
      character and weighed those considerations along with
      mitigating statutory factors.” Commonwealth v. Devers, 519
      Pa. 88, 101-02, 546 A.2d 12, 18 (1988).                  See also
      Commonwealth v. Tirado, 870 A.2d 362, 368 (Pa. Super.
      2005) (stating if sentencing court has benefit of PSI, law expects
      court was aware of relevant information regarding defendant’s
      character and weighed those considerations along with any
      mitigating factors). Further, where a sentence is within the
      standard range of the guidelines, Pennsylvania law views the
      sentence as appropriate under the Sentencing Code.            See
      Commonwealth v. Cruz-Centeno, 447 Pa.Super. 98, 668 A.2d
      536 (1995), appeal denied, 544 Pa. 653, 676 A.2d 1195 (1996)
      (stating combination of PSI and standard range sentence, absent
      more, cannot be considered excessive or unreasonable).

Moury, 992 A.2d at 171.




                                     - 26 -
J-S57019-15


        Here, the trial court had the benefit of a presentence investigation

report,9 and therefore, we will presume it was “aware of all appropriate

sentencing factors and considerations.” Commonwealth v. Downing, 990

A.2d 788, 794 (Pa. Super. 2010) (citation omitted). 10 Furthermore, as will

be discussed below, the trial court adhered to the standard range of the

sentencing guidelines.       Appellate review with respect to a sentence within

the guidelines is whether the sentence is “clearly unreasonable.” 42 Pa.C.S.

9781(c)(2).

        Here, the trial court found the following:

        All of the sentences that this Court imposed were within the
        prescribed statutory limits.20 Indeed, all of the sentences were
        within the standard range provided in the Sentencing Guidelines
        and it is of no consequence that this Court imposed four
        consecutive, rather than concurrent, sentences of seven (7) to
        fourteen (14) years for each conviction of Attempted Murder, as
        well as a consecutive sentence of two (2) to four (4) years
        incarceration for Firearms Not to Be Carried Without a License.21
           20
               The maximum sentence for a conviction of one count of
           Attempted Homicide is forty (40) years where serious
           bodily injury results.    The maximum sentence for a
           conviction of one count of Conspiracy to Commit Homicide
           is forty (40) years where serious bodily injury results. The
           maximum sentence for one count of Firearms Not to Be
           Carried Without a License, a felony of the third degree, is
           seven (7) years. Here, [Rice], who was sentenced to four
           counts of Attempted Homicide, one count of Conspiracy to
____________________________________________


9
     N.T., 5/24/2013, at 35.
10
    Although the pre-sentence investigation report was not included in the
certified record, Rice has not challenged the accuracy of the information
contained in the document.



                                          - 27 -
J-S57019-15


       Commit Homicide, and one count of Firearms Not to Be
       Carried Without a License, was only given an aggregate
       sentence of thirty (30) to (60) years of incarceration, far
       below the maximum allowable sentence (based only on
       those counts and not his remaining convictions) of two-
       hundred and seven (207) years.
       21
           [Rice]’s prior record score in this case was zero. For a
       conviction of either Attempted Homicide, where serious
       bodily injury results, or Conspiracy to Commit Homicide,
       where serious bodily injury results, the offense gravity
       score is fourteen (14). 204 Pa.Code § 303.3(c)(4). When
       such an offense is committed with a deadly weapon, as it
       was here, the Sentencing Guidelines recommended a
       sentence of ninety (90) months to the statutory limit,
       which is forty (40) years, plus or minus twelve months.
       For a conviction of Firearms Not to Be Carried Without a
       License, where the firearm is loaded, the offense gravity
       score is nine (9), and the Sentencing Guidelines
       recommended a minimum sentence of twelve (12) to
       twenty-four (24) months incarceration, plus or minus
       twelve (12) months. Here, because the Court sentenced
       [Rice] to, at a minimum, seven (7) years or eighty-four
       (84) months of incarceration for each sentenced count of
       Attempted Homicide and Conspiracy to Commit Homicide,
       and to a consecutive sentence of a minimum of twenty-
       four (24) months incarceration for Firearms Not to Be
       Carried Without a License, each sentence is squarely within
       the recommended range of the Guidelines.

           Moreover, this Court took into account the particular
     circumstances of the offenses and character of [Rice], and
     weighed the gravity of the offenses, the rehabilitative needs of
     [Rice], the need to protect the community, as well as the impact
     of the offenses on [Rice]’s victims. (N.T. 05/24/13 at 35-42).
     The impact on the victims in the case is undoubtedly serious and
     tragic. As a result of [Rice]’s senseless and heinous actions,
     each of [his] victims were hospitalized, two of the victims had to
     undergo surgery, and two of the victims suffered broken bones
     in their legs and feet. One victim, Ms. Lane, had her leg placed
     in a cast, was required to use crutches and a walker, and
     continued (up to her testimony at trial) to feel agonizing pain in
     her feet, as if her wound would reopen anytime that she
     showered. Additionally, one of the victims, six-year old Denean,

                                   - 28 -
J-S57019-15


       already suffering from brain cancer, had to spend some of her
       final months on earth recovering from the surgery that removed
       a bullet out of her leg.

             There can also be no doubt that [Rice] is a danger to the
       community and a person who is in need of rehabilitation. Just
       three weeks prior to the heinous shooting in this case, [Rice]
       incurred two gunshot wounds, underwent surgery, and had to be
       prescribed heavy pain killers. As he stated at his sentence, “I
       [the defendant] know what it’s like to be shot, so I wouldn’t wish
       that on nobody.” (N.T. 05/24/13 at 22). Nethertheless, despite
       the fresh personal knowledge of the pain incurred from a
       gunshot wound, [Rice] still decided to openly fire multiple rounds
       of a semi-automatic handgun at a defenseless family in the
       middle of the street. Given the circumstances, a sentence of a
       minimum of only thirty years, allowing [Rice] to potentially
       reenter society in his late forties is not “grossly excessive;” its
       merciful. (N.T. 05/24/13 at 34-38).

Trial Court Opinion, 12/23/2014, at 22-24 (citation and some record

citations omitted).

       Based on the testimony presented at the sentencing hearing, the court

articulated the gravity as well as the nature and circumstances of the

offenses in addition to its concern for the protection of the community. The

court indicated it had the benefit of the presentence investigation, had

reviewed the sentencing guidelines,11 and had listened to Rice’s own

statements.12 Accordingly, considering all the attendant circumstances, we

detect no abuse of discretion on the part of the trial court in imposing Rice’s

sentence. Therefore, his final argument also fails.

____________________________________________


11
     N.T., 5/24/2013, at 35.
12
     Id. at 21-23.



                                          - 29 -
J-S57019-15


     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/20/2016




                                 - 30 -